Citation Nr: 1327743	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  12-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1951 to January 1953.  The Veteran died in March 2011.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in April 2013, which granted a joint motion for remand setting aside a July 2012 Board decision as to the service connection cause of death and DIC claims.  The appeal as to these issues arose from a July 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of whether a June 18, 1991, rating decision denying entitlement to service connection for hearing loss involved clear and unmistakable error (CUE) has been raised and is inextricably intertwined with the DIC issue on appeal.  Adjudication of this matter is required.  Where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed.Cir.2011), vacated and remanded for reconsideration, --- U.S. ---, 132 S.Ct. 75, 181 L.Ed.2d 2 (2011), modified, 26 Vet. App. 31 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its April 2013 order the Court, by incorporating the terms of the joint motion for remand, found further action was required as to the issue of whether a June 18, 1991, rating decision denying entitlement to service connection for hearing loss involved CUE.  The appellant and her attorney subsequently provided additional statements asserting CUE in the June 1991 rating decision in failing to consider and apply the provisions of 38 U.S.C.A. § 1154(b) based upon the Veteran's status as a combat veteran of the Korean War.  It was further asserted that but for the error a total rating for bilateral hearing loss would have been awarded from March 14, 1991.  The Board finds the CUE claim is inextricably intertwined with the issues on appeal.  Therefore, additional action is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Develop and adjudicate the issue of whether a June 18, 1991, rating decision denying entitlement to service connection for hearing loss involved CUE.  The appellant and her attorney should be notified of any determination adverse to the claim and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claim must be documented in the claims file.  

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the appellant should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


